Exhibit 10.22

FIRST AMENDMENT

TO THE

FIFTH THIRD BANCORP

2008 INCENTIVE COMPENSATION PLAN

(As approved by the shareholders April 15, 2008)

Pursuant to the reserved power of amendment contained in Article 16 of the Fifth
Third Bancorp 2008 Incentive Compensation Plan (the “Plan”), the Plan is hereby
amended effective December 17, 2018 by changing Section 2.1(g) of the Plan to
read as follows:

(g)    “Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

(i)    any Person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries, or a
corporation owned directly or indirectly by the common shareholders of the
Company in substantially the same proportions as their ownership of Stock of the
Company), as a result of acquiring, or during any 12-month period having
acquired, voting securities of the Company, is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities; or

(ii)    during any 12-month period (not including any period prior to the
Effective Date), individuals who at the beginning of such period constitute the
Board and any new Director, whose election by the Board or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii)    the consummation of (1) the sale or disposition of all or substantially
all the Company’s assets; or (2) a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least 60% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation; or

(iv)    the shareholders of the Company approve a plan of complete liquidation
of the Company.

IN WITNESS WHEREOF, Fifth Third Bancorp has caused this Amendment to be executed
by its duly authorized representative the 17th day of December, 2018.

 

FIFTH THIRD BANCORP

By:

 

/s/ Robert P. Shaffer

  Robert P. Shaffer, Chief Human Resources Officer, EVP